Opinion by
Woodsidb, J.,
This is a heartbreaking contest between two divorced, devoted parents both morally, physically and financially able to care for two small children whose custody each seeks.
We heard the case first on a supersedeas which we granted because we thought the children’s place of residence should not be changed during the school term.
On the merits we listened to two long arguments, ably presented, read the briefs, and carefully examined the entire record.
A majority of us have not been convinced that we should disturb the decision of the lower court. Judge Millbn is thoroughly familiar with the parties and their situation. In his opinion he reviewed the evidence, applied the law, and set forth the reasons for the order which he made.
We affirm on the opinion of the court below.